NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    ADDISON JOHN REYNA, Appellant.

                             No. 1 CA-CR 18-0861
                               FILED 2-20-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-153260-001
                The Honorable Gregory S. Como, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michelle L. Hogan
Counsel for Appellee

Wilenchik & Bartness PC, Phoenix
By Dennis I. Wilenchik, Christian M. Lueders
Counsel for Appellant
                            STATE v. REYNA
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Diane M. Johnsen joined.


T H U M M A, Judge:

¶1            Defendant Addison John Reyna appeals his convictions and
sentences for aggravated assault and kidnapping, challenging the superior
court’s denial of his motion for new trial. Because Reyna has shown no
error, his convictions and sentences are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2            One afternoon in November 2014, A.F.2 was alone in the
living room of her Scottsdale home when she saw a man in her home
approaching her. The man “popped out [a] knife” and A.F. tried to flee. The
intruder, however, “cut [her] off” twice before she escaped through the
front door. As A.F. tried to close the door behind her, the intruder’s arm
“g[o]t jammed in the door frame[.]” A.F. ran down the street and called 9-
1-1 on her cell phone.

¶3            Police officers responded, and A.F. described the suspect as a
white male with a “hunched-over gait,” wearing a white T-shirt, tan cargo
shorts and red suspenders. A.F. also said the intruder had facial piercings,
a beard, and half-inch “gauges” stretching his earlobes. She recognized him
as someone she and her boyfriend had seen before walking in the
neighborhood. A.F. later identified Reyna in a photographic lineup as the
intruder. Reyna lived near A.F., and a police search of his home revealed a
knife and clothing that matched the description A.F. provided.

¶4           A jury found Reyna guilty of aggravated assault and
kidnapping. In a motion for new trial, Reyna challenged the sufficiency of
the evidence establishing his identity as the perpetrator. The superior court


1This court views the facts in a light most favorable to sustaining the
verdicts. State v. Payne, 233 Ariz. 484, 509 ¶ 93 (2013).

2Initials are used to protect the victim’s privacy. State v. Maldonado, 206
Ariz. 339, 341 ¶ 1 n.1 (App. 2003).


                                     2
                              STATE v. REYNA
                             Decision of the Court

denied the motion and sentenced Reyna to concurrent prison terms, the
longest of which was for eight-and-a-half years. This court has jurisdiction
over Reyna’s timely appeal under Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (A.R.S.) § 12-120.21(A)(1), §§ 13-
4031 and -4033(A)(2020).3

                                 DISCUSSION

¶5             Reyna’s motion for new trial argued “the verdict is contrary
to . . . the weight of the evidence.” Ariz. R. Crim. P. 24.1(c)(1). A superior
court has broad discretion in addressing such a motion, and this court
reviews the resulting ruling for an abuse of that discretion. State v. Fischer,
242 Ariz. 44, 48 ¶¶ 10, 15 (2017). “Trial judges are given such broad
discretion because, like the jury, they observed the trial . . . .” Id. at 49 ¶ 15.
As a result, this court is to

               defer to the factual findings of the jury and
               generally will not set aside the verdict unless no
               evidence supports it, even if the verdict seems
               unjust or the result of prejudice. Therefore, an
               unjust verdict that is against the weight of the
               evidence will stand unless the trial judge
               exercises the power to set it aside.

Id. (citations omitted). Unlike when deciding a motion for judgment of
acquittal,

               in deciding a motion for new trial, a trial court
               may weigh the evidence and make its own
               determination of the credibility of the witnesses.
               If, after full consideration of the case, the court
               is satisfied that the verdict was contrary to the
               weight of the evidence, it may set the verdict
               aside, even if substantial evidence supports it.

Id. at 49 ¶ 17 (citations omitted).

¶6           A “different standard applies to appellate review” of a
superior court’s order resolving a motion for new trial:




3Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                        3
                              STATE v. REYNA
                             Decision of the Court

              “We have invariably held that this court will not
              disturb a verdict on the ground that it is
              contrary to the weight of the evidence.” When
              an appellate court reviews an order granting a
              new trial for abuse of discretion, it “look[s] to
              the broad scope of the trial and do[es] not
              attempt to reweigh the facts.” The appellate
              court’s role is to oversee the granting of new
              trials and to ensure that the exercise of a trial
              court’s broad discretion has a legal, rather than
              an arbitrary, basis. The reviewing court must
              “inquire whether substantial evidence exists to
              support the trial court’s determination.” If such
              evidence exists, then the order is within the
              sound discretion of the trial court and should be
              affirmed.

Id. at 51 ¶ 26 (citations omitted).

¶7            Applying this deferential standard, Reyna has not shown that
the superior court abused its discretion in denying his motion for new trial.
Soon after the incident, A.F. described the intruder’s unique physical
characteristics and walking gait in detail and later identified Reyna in a
photographic lineup and again at trial. A.F. testified she recognized the
intruder as someone she had seen before in her neighborhood. Police also
found red suspenders — which Reyna admitted to owning — in his home.

¶8             As Reyna asserts on appeal, there was conflicting evidence at
trial. In addressing the new trial motion, the superior court acknowledged
that evidentiary conflict, finding

              this was, essentially, a he said, she said type of
              case, and the jury clearly believed [A.F.] . . . Her
              testimony was credible. She provided a very
              clear description of the defendant. And cases
              are won and lost every day in court based on
              eyewitness testimony. . . . There was nothing
              about her testimony that struck me as being
              unreliable or in any way incredible.

¶9           As he did at trial, Reyna heavily relies on the lack of physical
evidence — such as DNA and fingerprints — tying him to the crime scene.
But “[p]hysical evidence is not required to sustain a conviction where the



                                       4
                            STATE v. REYNA
                           Decision of the Court

totality of the circumstances demonstrates guilt beyond a reasonable
doubt.” State v. Canez, 202 Ariz. 133, 149 ¶ 42 (2002) (citation omitted).
Moreover, as the superior court noted, the lack of Reyna’s DNA and the
presence of an unknown third-party’s DNA on the front door did not
exonerate Reyna as the intruder.

¶10           Reyna argues that the conflicting evidence could (and in his
view should) have been construed in his favor by the jury at trial, and by
the superior court in considering his motion for new trial. The jury
presumably considered and weighed conflicting evidence yet still found
him guilty. The superior court certainly did so yet denied his motion for
new trial. Although it was proper for the jury and the superior court to
weigh the evidence, it is not proper for this court to do so. See Fischer, 242
Ariz. at 51 ¶ 26 (noting appellate court “do[es] not attempt to reweigh the
facts” in addressing a superior court’s ruling on a motion for new trial)
(quoting Hutcherson v. City of Phoenix, 192 Ariz. 51, 55 ¶ 23 (1998)).

¶11           Reyna does not challenge on appeal the evidentiary rulings at
trial. The evidence received at trial included the conflicting evidence that
Reyna touts on appeal. The trial evidence included that the DNA located
on the door was not his; that his DNA and fingerprints were not found in
the victim’s home; that computer and cell phone analysis did not place him
in the victim’s home and that a neighbor could not identify Reyna from a
photo lineup. Trial witnesses testified on direct and cross-examination
about inconsistencies. Yet after considering all of the evidence (including
the victim’s identifications), the jury found Reyna guilty and the superior
court that presided over the trial denied his motion for new trial. This court
defers “to the discretion of the trial judge who tried the case and who
personally observed the proceedings.” Fischer, 242 Ariz. at 50 ¶ 21. On this
record, Reyna has not shown that the superior court abused its discretion
by denying his motion for new trial.

                              CONCLUSION

¶12           Reyna’s convictions and resulting sentences are affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA


                                        5